Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 03 March 2022. Claims 1, 10-11, and 19 were amended. Claims 1-3, 5-13, and 15-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13, and 15-20 are rejected under 35 USC § 101
Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
collecting clinical trial diary entries,
collect a clinical trial measurement sample,
wherein each clinical trial participant data unit is set to include a collected clinical trial diary entry and one or more collected clinical trial measurement samples corresponding to the collected clinical trial diary entry, wherein the one or more collected clinical trial measurement samples are collected by the at least one measurement device within a predetermined time window.
Therefore, the claim as a whole is directed to “collecting data clinical trial data”, which is an abstract idea because it is a method of organizing human activity. “Collecting data and checking for any missed data” is considered to be is a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). A clinical trial worker can follow instructions collect diary entries and measurement data from a patient.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
at least one processor;
at least one memory comprising computer program code;
a network device comprising a server cluster, wherein the network device stores a clinical trial diary application;
a client device configured to remotely execute the clinical trial diary application, stored in the network device;
a measurement device;
using a network connection to collect the clinical trial participant diary data and measurement data; and 
steps for detecting a connectivity issue, including:
in response to, the computer program code with the at least one processor, detecting a pairing issue between the client device and the measurement device, search of a connection log for a corresponding connectivity issue entry by searching the connection log for the corresponding connectivity issue entry within the predetermined time window, said connection log being kept by the client device about the status of each short-range wireless connection between the client device and each of the at least one measurement device and said connection log received via the network connection from the client device; and
in response to, the computer program code with the at least one processor, detecting a pairing issue between the client device and the measurement device, wherein the connectivity issue comprises the pairing issue, and cause a connectivity correction action to be triggered,
wherein the connectivity correction action comprises at least one of transmitting an alarm to a technical support entity about the potential connectivity issue or transmitting instructions to the client device for trouble-shooting the potential connectivity issue.
The additional elements of at least one processor; at least one memory comprising computer program code; the network device comprising a server cluster; a client device; and a measurement device merely uses a computer as a tool to perform an abstract idea, which does not integrate the judicial exception into a practical application (see MPEP 2106.05(f)). The additional elements of the network connection and the network troubleshooting steps does no more than generally link the use of a judicial exception to a particular technological environment or field of use, computer networking, which is also insufficient to integrate the judicial exception into a practical application (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one processor; at least one memory comprising computer program code; the network device comprising a server cluster; a client device; and a measurement device merely uses a computer as a tool to perform an abstract idea, which does not amount to significantly more than the judicial exception (see MPEP 2106.05(f)). The additional elements of the network connection and the network troubleshooting steps does no more than generally link the use of a judicial exception to a particular technological environment or field of use, computer networking, which is also does not amount to significantly more than the judicial exception (see MPEP 2106.05(h)). Therefore, these additional elements, individually or in combination, do not make the claims amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.

Dependent claim 2 further recites an additional element that amounts to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception. This type of additional element does not integrate the abstract idea into a practical application. Similarly, this additional element fails to amount to significantly more than the judicial exception. (See MPEP 2106.05(f)). Accordingly, claim 2 is ineligible.

Dependent claims 3 and 5-7 merely further limit the abstract idea and are thereby considered to be ineligible.

Dependent claim 8 further recites additional elements that merely uses a computer as a tool to perform an abstract idea. This type of additional element does not integrate the abstract idea into a practical application. Similarly, this additional element fails to amount to significantly more than the judicial exception. (See MPEP 2106.05(f)).  Accordingly, claim 8 is ineligible.

Dependent claims 9-10 further recite additional elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use, that of computer networking. This type of additional element does not integrate the abstract idea into a practical application. Similarly, this additional element fails to amount to significantly more than the judicial exception. (See MPEP 2106.05(h)).  Accordingly, claim 9-10 are ineligible.

Claims 11-13 and 15-20 are parallel in nature to claims 1-3 and 5-10. Accordingly claim 11-13 and 15-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Udani (U.S. 2012/0323796) in view of Rajan (U.S. 2016/0029420), and further in view of Doshi (U.S. 2009/0113244).
Regarding claim 1, Udani discloses an apparatus, comprising:
at least one processor (See Udani [0107] the system can include instructions executed by a processor.); and
at least one memory comprising computer program code (See Udani [0107] the system can include computer readable medium storing instructions (i.e. computer program code.), wherein at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to at least:
a network device comprising a server cluster, wherein the network device stores a clinical trial diary application (See Udani [0099] system can reside on a combination of servers. [0133] the system can run as an application on a remote server.);
access one or more clinical trial participant data units received via a network connection (See Udani [0106] the separate connected devices may be connected via a network.) from a client device configured to remotely execute the clinical trial diary application, stored in the network device, for collecting clinical trial diary entries (See Udani [0106] system can include multiple devices. [0263] the compliance unit can be configured to be used by patient to record diary entries.),
said client device connected via a short-range wireless connection (See Udani [0138] the mHealth devices can connect to other electronic devices in the system through Bluetooth or Wi-Fi (i.e. short range wireless connection).) to at least one measurement device configured to collect a clinical trial measurement sample and transmit the collected clinical trial measurement sample to the client device (See Udani [0264] the results of the measurements of the mHealth devices can be directly imported into the electronic compliance unit. [0064] mHealth devices include any device used to measure patient medical parameters and communicate that measurement via mobile communication. [0114] mHealth services can send measurement results to the system.),
wherein each clinical trial participant data unit is set to include a collected clinical trial diary entry (See Udani [0204] collection of data can include filling out a diary entry.) and one or more collected clinical trial measurement samples corresponding to the collected clinical trial diary entry (See Udani [0204] collection of data can include measuring a body function. This list of activities includes both the diary entries and the measurement of body functions, and as written they can both be performed. If both are performed they then correspond with each other at least in the sense that they were taken at the same time. Therefore, this disclosure meets the broadest reasonable interpretation of this claim element.), wherein the one or more collected clinical trial measurement samples are collected by the at least one measurement device within a predetermined time window (See Udani [0248] there can be a required schedule component for compliance with the study protocol. This includes a pre-determined time window.).
Udani does not disclose:
in response to, the computer program code with the at least one processor, detecting a pairing issue between the client device and the measurement device, cause the apparatus to perform a search of a connection log for a corresponding connectivity issue entry by searching the connection log for the corresponding connectivity issue entry within the predetermined time window, said connection log being kept by the client device about the status of each short-range wireless connection between the client device and each of the at least one measurement device and said connection log received via the network connection from the client device; and
in response to, the computer program code with the at least one processor, finding a corresponding connectivity issue entry in the connection log, determine that a potential connectivity issue exists, wherein the connectivity issue comprises the pairing issue, and cause a connectivity correction action to be triggered,
wherein the connectivity correction action comprises at least one of transmitting an alarm to a technical support entity about the potential connectivity issue or transmitting instructions to the client device for trouble-shooting the potential connectivity issue.
Rajan teaches:
in response to, the computer program code with the at least one processor, detecting a pairing issue between the client device and the measurement device, an action to occur (See Rajan [0169] the device can detect when the is an issue in pairing by sending a “unsuccessful” message. This is an example of the system detecting a pairing issue and performing an action in response.); 
wherein the connectivity issue comprises the pairing issue (See Rajan [0169] the device can detect when the is an issue in pairing by sending a “unsuccessful” message.).
The apparatus of Rajan is applicable to the apparatus of Udani as they both share characteristics and capabilities, namely, they are directed to the use of wireless networking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udani to include detecting pairing issues as taught by Rajan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Udani in order to establish communication links automatically, thereby minimizing the configuration and setup burden for the patient. (see Rajan [0046]).
Doshi teaches:
in response to detecting a connection issue, cause the apparatus to perform a search of a connection log for a corresponding connectivity issue entry by searching the connection log for the corresponding connectivity issue entry within the predetermined time window (See Doshi [0030] the devices in the system can log connection stat data, which can be provided to the WLAN management server. [0083] the system can automatically determine which devices have connectivity problems. [0041] and [0042] the connection log data is time adjusted. Then, because the log data is consolidated and ordered by time stamp, the server may ascertain the possible causes of the connectivity problems based on the discrepancies between the log data and the expected sequence of events. Therefore, the system can check the connectivity data based on any time window. Further, the system is checking for possible causes of connectivity problems. These can be based on log data not matching expected data.), said connection log being kept by the client device about the status of each short-range wireless connection between the client device and each of the at least one measurement device (See Doshi [0030] the devices in the system can log connection stat data, which can be provided to the WLAN management server. [0022] the system can use IEEE 802.11 WLAN, which is a Wi-Fi protocol (i.e. short-range wireless connection).) and said connection log received via the network connection from the client device (See Doshi [0030] the devices in the system can log connection stat data, which can be provided to the WLAN management server via the network.); and
in response to, the computer program code with the at least one processor, finding a corresponding connectivity issue entry in the connection log, determine that a potential connectivity issue exists (See Doshi [0041] the system can determine that a connectivity problem does exist and try to identify a cause of the problem.), and cause a connectivity correction action to be triggered (See Doshi [0083] if a connectivity issue is detected, then the system sends troubleshooting information to the administrator.),
wherein the connectivity correction action comprises at least one of transmitting an alarm to a technical support entity about the potential connectivity issue or transmitting instructions to the client device for trouble-shooting the potential connectivity issue (See Doshi [0083] if a connectivity issue is detected, then the system sends troubleshooting information to the administrator (i.e. technical support).).
The apparatus of Doshi is applicable to the apparatus of Udani as they both share characteristics and capabilities, namely, they are directed to the use of wireless networking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udani to include network connectivity trouble-shooting as taught by Doshi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Udani in order to facilitate troubleshooting of wireless client connectivity problems in a wireless network (see Doshi [0017]).

Regarding claim 2, Udani in view of Rajan and Doshi discloses the apparatus according to claim 1 as discussed above. Udani further discloses an apparatus, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
in response to not finding a corresponding connectivity issue entry in the connection log, determine that a potential compliance issue exists (See Udani [0264] the system can determine if a measurement value is outside of an expected range (i.e. potential compliance issue).), and cause a compliance correction action to be triggered (See Udani [0264] if the measurement value is outside an expected range, the system triggers alerts and prompts for research staff (i.e. a compliance correction action).).

Regarding claim 3, Udani in view of Rajan and Doshi discloses the apparatus according to claim 1 as discussed above. Udani further discloses an apparatus, wherein the clinical trial participant data unit being set to include a collected clinical trial diary entry and one or more corresponding collected clinical trial measurement samples further comprises:
the clinical trial participant data unit being set to include a collected clinical trial diary entry (See Udani [0204] collection of data can include filling out a diary entry.) and one or more corresponding collected clinical trial measurement samples (See Udani [0204] collection of data can include measuring a body function. This list of activities includes both the diary entries and the measurement of body functions, and as written they can both be performed. If both are performed they then correspond with each other at least in the sense that they were taken at the same time. Therefore, this disclosure meets the broadest reasonable interpretation of this claim element.) within the predetermined time window (See Udani [0248] there can be a required schedule component for compliance with the study protocol. This includes a pre-determined time window.).

Regarding claim 5, Udani in view of Rajan and Doshi discloses the apparatus according to claim 1 as discussed above. Udani further discloses an apparatus, wherein:
the clinical trial diary entries relate to a predetermined activity of a clinical trial participant (See Udani [0257] the data collected can include information pertaining to an entire meal being consumed. Meals are consumed daily and can be predetermined, so this meets the broadest reasonable interpretation of this claim element.).

Regarding claim 6, Udani in view of Rajan and Doshi discloses the apparatus according to claim 5 as discussed above. Udani further discloses an apparatus, wherein:
the predetermined activity of the clinical trial participant comprises at least one of eating or taking an insulin bolus related to a meal (See Udani [0257] the data collected can include information pertaining to an entire meal being consumed.), the clinical trial diary entries comprise meal reports (See Udani [0257] the data collected can include information pertaining to an entire meal being consumed. “Meal reports” can reasonably be interpreted to include collecting data on meals consumed.), and the corresponding clinical trial measurement samples comprise at least one of blood glucose measurement samples or ketone measurement samples (See Udani [0064] the mHealth devices can include glucometers, which measure blood glucose.).

Regarding claim 7, Udani in view of Rajan and Doshi discloses the apparatus according to claim 1 as discussed above. Udani further discloses an apparatus, wherein:
the clinical trial measurement samples comprise clinical trial measurement samples from a continuous clinical trial measurement (See Udani [0064] the mHealth devices can include pedometers. Pedometers measure steps over time to determine a distance travelled. These steps are measured continuously.).

Regarding claim 8, Udani in view of Rajan and Doshi discloses the apparatus according to claim 2 as discussed above. Udani further discloses an apparatus, wherein:
the compliance correction action comprises at least one of transmitting an alarm to a clinical trial entity about the potential compliance issue (See Udani [0264] if the measurement value is outside an expected range, the system triggers alerts and prompts for research staff (i.e. an alarm).), transmitting a reminder to the client device about clinical trial compliance (See Udani [0249] the system can include reminders that increase or decreases based on compliance rates of the participant.), or transmitting instructions to the client device about correct use of at least one of the client device or the at least one measurement device (See Udani [0191] the system can include instructions how to perform all aspects of the clinical trial. The compliance module can have access to this information. [0264] if the measured values are outside the expected range, the prompts can include further instructions.).

Regarding claim 9, Udani in view of Rajan and Doshi discloses the apparatus according to claim 1 as discussed above. Udani further discloses an apparatus, wherein:
the short-range wireless connection comprises one of a Bluetooth connection, a near field communication, NFC, based connection, and a Wi-Fi connection (See Udani [0138] the mHealth devices can connect to other electronic devices in the system through Bluetooth or Wi-Fi (i.e. short-range wireless connection). [0050] connections can also include near-field connections.).

Regarding claim 10, Udani in view of Rajan and Doshi discloses the apparatus according to claim 1 as discussed above. Udani does not further discloses an apparatus, wherein:
the connectivity issue comprises at least one of empty batteries issue, an end-user related device issue, or a faulty measurement device issue.
Doshi teaches:
the connectivity issue comprises at least one of a pairing issue, empty batteries issue, an end-user related device issue, or a faulty measurement device issue (See Doshi [0073] the system discloses a method for when the problem is on the end-user side (i.e. end-user related device issue).).
The apparatus of Doshi is applicable to the apparatus of Udani as they both share characteristics and capabilities, namely, they are directed to the use of wireless networking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udani to include network connectivity trouble-shooting as taught by Doshi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Udani in order to facilitate troubleshooting of wireless client connectivity problems in a wireless network (see Doshi [0017]).

Regarding claim 11, Udani in view of Rajan and Doshi discloses the apparatus of claim 1 as discussed above. The method of claim 11 substantially similar to the method performed by the apparatus of claim 1. Therefore, claim 11 is rejected in view of Udani and Doshi based on the same analysis as claim 1.

Regarding claim 12, Udani in view of Rajan and Doshi discloses the method according to claim 11 as discussed above. Udani further discloses a method, wherein:
in response to not finding, by the processor, a corresponding connectivity issue entry in the connection log:
determining, by the processor, that a potential compliance issue exists (See Udani [0264] the system can determine if a measurement value is outside of an expected range (i.e. potential compliance issue).); and
causing, by the processor, a compliance correction action to be triggered (See Udani [0264] if the measurement value is outside an expected range, the system triggers alerts and prompts for research staff (i.e. a compliance correction action).).

Regarding claim 13, Udani in view of Rajan and Doshi discloses the method according to claim 11 as discussed above. Udani further discloses a method, wherein the clinical trial participant data unit being set to include a collected clinical trial diary entry and one or more corresponding collected clinical trial measurement samples further comprises:
the clinical trial participant data unit being set to include a collected clinical trial diary entry (See Udani [0204] collection of data can include filling out a diary entry.) and one or more corresponding collected clinical trial measurement samples (See Udani [0204] collection of data can include measuring a body function. This list of activities includes both the diary entries and the measurement of body functions, and as written they can both be performed. If both are performed they then correspond with each other at least in the sense that they were taken at the same time. Therefore, this disclosure meets the broadest reasonable interpretation of this claim element.) within the predetermined time window (See Udani [0248] there can be a required schedule component for compliance with the study protocol. This includes a pre-determined time window.).

Regarding claim 15, Udani in view of Rajan and Doshi discloses the method according to claim 11 as discussed above. Udani further discloses a method, wherein:
the clinical trial diary entries relate to a predetermined activity of a clinical trial participant (See Udani [0257] the data collected can include information pertaining to an entire meal being consumed. Meals are consumed daily and can be predetermined, so this meets the broadest reasonable interpretation of this claim element.).

Regarding claim 16, Udani in view of Rajan and Doshi discloses the method according to claim 15 as discussed above. Udani further discloses a method, wherein:
the predetermined activity of the clinical trial participant comprises at least one of eating or taking an insulin bolus related to a meal (See Udani [0257] the data collected can include information pertaining to an entire meal being consumed.), the clinical trial diary entries comprise meal reports (See Udani [0257] the data collected can include information pertaining to an entire meal being consumed. “Meal reports” can reasonably be interpreted to include collecting data on meals consumed.), and the corresponding clinical trial measurement samples comprise at least one of blood glucose measurement samples or ketone measurement samples (See Udani [0064] the mHealth devices can include glucometers, which measure blood glucose.).

Regarding claim 17, Udani in view of Rajan and Doshi discloses the method according to claim 11 as discussed above. Udani further discloses a method, wherein:
the clinical trial measurement samples comprise clinical trial measurement samples from a continuous clinical trial measurement (See Udani [0064] the mHealth devices can include pedometers. Pedometers measure steps over time to determine a distance travelled. These steps are measured continuously.).

Regarding claim 18, Udani in view of Rajan and Doshi discloses the method according to claim 12 as discussed above. Udani further discloses a method, wherein:
the compliance correction action comprises at least one of transmitting an alarm to a clinical trial entity about the potential compliance issue (See Udani [0264] if the measurement value is outside an expected range, the system triggers alerts and prompts for research staff (i.e. an alarm).), transmitting a reminder to the client device about clinical trial compliance (See Udani [0249] the system can include reminders that increase or decreases based on compliance rates of the participant.), or transmitting instructions to the client device about correct use of at least one of the client device or the at least one measurement device (See Udani [0191] the system can include instructions how to perform all aspects of the clinical trial. The compliance module can have access to this information. [0264] if the measured values are outside the expected range, the prompts can include further instructions.).

Regarding claim 19, Udani in view of Rajan and Doshi discloses the apparatus of claim 1 as discussed above. The method performed by the computer program product of claim 19 is substantially similar to the method performed by the apparatus of claim 1. Therefore, claim 19 is rejected in view of Udani and Doshi based on the same analysis of claim 1. 

Regarding claim 20, Udani in view of Rajan and Doshi discloses system comprising:
the apparatus according to claim 1 (See discussion of claim 1, above), further comprising:
the client device (See Udani [0106] system can include multiple devices. [0263] the compliance unit can be configured to be used by patient to record diary entries.));
the at least one measurement device (See Udani [0138] the mHealth devices can connect to other electronic devices in the system through Bluetooth or Wi-Fi (i.e. short-range wireless connection).), and configured to collect a clinical trial measurement sample and transmit the collected clinical trial measurement sample to the client device (See Udani [0264] the results of the measurements of the mHealth devices can be directly imported into the electronic compliance unit. [0064] mHealth devices include any device used to measure patient medical parameters and communicate that measurement via mobile communication. [0114] mHealth services can send measurement results to the system.).
Udani does not disclose: 
wherein the client device is further configured to keep a connection log about the status of each short-range wireless connection between the client device and each of the at least one measurement device, and transmit the clinical trial participant data units and the connection logs via a network connection to the apparatus or to a network device accessible by the apparatus.
Doshi teaches:
wherein the client device is further configured to keep a connection log about the status of each short-range wireless connection between the client device and each of the at least one measurement device, and transmit the clinical trial participant data units and the connection logs via a network connection to the apparatus or to a network device accessible by the apparatus (See Doshi [0030] the devices in the system can log connection stat data, which can be provided to the WLAN management server. [0022] the system can use IEEE 802.11 WLAN, which is a Wi-Fi protocol (i.e. short-range wireless connection).).
The system of Doshi is applicable to the system of Udani as they both share characteristics and capabilities, namely, they are directed to the use of wireless networking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udani to include network connectivity trouble-shooting as taught by Doshi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Udani in order to facilitate troubleshooting of wireless client connectivity problems in a wireless network (see Doshi [0017]).


Response to Arguments
Applicant's arguments filed 03 March 2022, with respect to the 35 U.S.C 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the claims cannot be considered to be directed to a mental process because it recites the use of a network device that is used to remote execute an application to collect the data and detect connectivity issues (see Applicant Remarks page 8-9). However, based on the amendments to the claims, he claims are now being rejected as being directed towards a method of organizing human activity. Here, the claims recite the process of collecting data from clinical trial participants. This is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Under Step 2A Prong One, the claims are directed to a method of organizing human activity. The various devices recited as performing the abstract idea are considered to be additional elements, and are therefore considered under Step 2A Prong Two (and Step 2B). 
Applicant next argues that the additional elements integrate the application into a practical application (considered under Step 2A Prong Two) (see Applicant Remarks pages 9-10). The use of those devices, and the steps for checking for connectivity issues, amounts to merely using a computer as a tool to perform an abstract idea, which does not integrate the judicial exception into a practical application (see MPEP 2106.05(f)). The claims do not does not recite any improvement to technology or other technological field and are not enough to integrate the abstract idea into a practical application because it. Therefore, the claims are rejected as being directed to ineligible subject matter under 35 U.S.C. 101.
Applicant's arguments filed 03 March 2022, with respect to the 35 U.S.C 103 rejection of the claims, have been fully considered and are persuasive with regards to the newly amended language pertaining to “pairing issues.”  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Rajan reference, as well as the previously cited references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koritzinsky (U.S. Patent No. 6,494,831) a system for verifying network connectivity between a medical diagnostic system and a remote service facility.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619